                                                      Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 1 of 25 Page ID #:1



                                                        1    Michael D. Kuznetsky, Esq. (Cal. State Bar No. 241045)
                                                             mike@kuzlaw.com
                                                        2    Mark D. Kesten, Esq. (Cal. State Bar No. 290509)
                                                             mark@kuzlaw.com
                                                        3    KUZNETSKY LAW GROUP, P.C.
                                                             210 N. Pass Avenue, Suite 103
                                                        4    Burbank, CA 91505
                                                             Tel: 818.753.2450; Fax: 818.736.9099
                                                        5
                                                             Attorneys for Plaintiff, MALLORY HAMMETT
                                                        6

                                                        7

                                                        8                              UNITED STATES DISTRICT COURT

                                                        9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

                                                       10    MALLORY HAMMETT,                             Case No.:

                                                       11                     Plaintiff,                  COMPLAINT FOR DAMAGES FOR:
                                                                                                          (1) PREGNANCY DISCRIMINATION ACT
                                                       12           v.                                    UNDER TITLE VII; (2) UNLAWFUL
KUZNETSKY LAW GROUP, P.C.




                                                                                                          RETALIATION UNDER TITLE VII; (3)
                     210 N. Pass Avenu e, Suite 103




                                                       13    IMPRES TECHNOLOGY SOLUTIONS,                 WRONGFUL TERMINATION UNDER
                          Burbank ,CA 91505




                                                             INC. and DOES 1-10,                          TITLE VII; (4) DISABILITY
                            (818) 753-2450




                                                       14                                                 DISCRIMINATION (FAILURE TO
                                  P.C.




                                                                              Defendants.                 ACCOMMODATE) UNDER THE ADA; (5)
                                                       15                                                 DISABILITY DISCRIMINATION UNDER
                                                                                                          THE ADA; (6) UNLAWFUL
                                                       16                                                 RETALIATION UNDER THE ADA;
                                                                                                          (7) WRONGFUL TERMINATION UNDER
                                                       17                                                 THE ADA; (8) WAGE DISCRIMINATION
                                                                                                          UNDER THE EPA; (9) DISABILITY
                                                       18                                                 DISCRIMINATION UNDER THE FEHA;
                                                                                                          (10) RETALIATION IN VIOLATION OF
                                                       19                                                 THE FEHA; (11) FAILURE TO PROVIDE
                                                                                                          REASONABLE ACCOMMODATION
                                                       20                                                 (GOV. CODE § 12940 ET SEQ.); (12)
                                                                                                          FAILURE TO ENGAGE IN THE
                                                       21                                                 INTERACTIVE PROCESS (GOV. CODE §
                                                                                                          12940 ET SEQ.); (13) FAILURE TO
                                                       22                                                 PREVENT DISCRIMINATION AND
                                                                                                          RETALIATION; (14) DISABILITY
                                                       23                                                 DISCRIMINATION IN VIOLATION OF
                                                                                                          PUBLIC POLICY; (15) RETALIATION IN
                                                       24                                                 VIOLATION OF PUBLIC POLICY; (16)
                                                                                                          DISPARATE TREATMENT UNDER THE
                                                       25                                                 FEHA; & (17) INTENTIONAL
                                                                                                          INFLICTION OF EMOTIONAL
                                                       26                                                 DISTRESS.

                                                       27                                                 DEMAND FOR JURY TRIAL

                                                       28
                                                                                                         1
                                                                                            COMPLAINT FOR DAMAGES
                                                      Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 2 of 25 Page ID #:2



                                                        1           COMES NOW Plaintiff, Mallory Hammett (“Plaintiff” or “Hammett”) and files this

                                                        2   Complaint asserting claims against Defendant IMPRES Technology Solutions, Inc. (“IMPRES” or

                                                        3   “Defendant”) and DOES 1-10, and alleges as follows:

                                                        4                                            INTRODUCTION

                                                        5         1.      This employment case arises from Defendant, IMPRES Technology Solutions,

                                                        6   Inc.’s discrimination and retaliation against Plaintiff, Mallory Hammett, a woman that became

                                                        7   pregnant and that was promptly removed from major accounts, reducing her compensation, and

                                                        8   ultimately fired before she could return from maternity leave. Accordingly, Plaintiff brings

                                                        9   claims under Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended by the

                                                       10   Pregnancy Discrimination Act of 1978 (“PDA”), Americans with Disabilities Act of 1990

                                                       11   (“ADA”), Equal Pay Act of 1963 (“EPA”), and California’s Fair Employment and Housing Act

                                                       12   (“FEHA”), Government Code §§12900-12996, for discrimination based on gender and
KUZNETSKY LAW GROUP, P.C.
                     210 N. Pass Avenu e, Suite 103




                                                       13   disability.
                          Burbank ,CA 91505
                            (818) 753-2450




                                                       14                                        JURISDICTION AND VENUE
                                  P.C.




                                                       15         2.      This Court has subject matter jurisdiction under Title VII of the Civil Rights Act of

                                                       16   1964, as amended, 42 U.S.C. § 2000e-2, et. seq., 42 U.S.C. §12101 et seq., 29 U.S.C. § 206(d),

                                                       17   and 28 U.S.C. § 1331, Plaintiff also asserts state law claims under Cal. Gov. Code § 12940 et

                                                       18   seq. and California common law. See 28 U.S.C. § 1367.

                                                       19         3.      This Court has personal jurisdiction over Defendant because Defendant is a

                                                       20   California entity, is headquartered in this district and division, hired Plaintiff in California, and

                                                       21   began Plaintiff’s employment in California. Defendant then improperly terminated, retaliated,

                                                       22   and discriminated against Plaintiff as a direct and proximate cause of decisions its management

                                                       23   made in the State of California. Accordingly, Defendant has sufficient minimum contacts with

                                                       24   this judicial district such that the exercise of jurisdiction comports with traditional notions of

                                                       25   fair play and substantial justice.

                                                       26         4.      Pursuant to 28 U.S.C. § 1391, venue is properly laid in this district because the

                                                       27   claims asserted in this action arise within this district and division.

                                                       28
                                                                                                                1
                                                                                                 COMPLAINT FOR DAMAGES
                                                      Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 3 of 25 Page ID #:3



                                                        1        5.    This Court has jurisdiction over all claims in this action. As stated below, all

                                                        2   administrative prerequisites have been met.

                                                        3                                             THE PARTIES

                                                        4        6.    The foregoing paragraphs are incorporated herein as if set forth in full.

                                                        5        7.    Plaintiff, Mallory Hammett is an individual residing in San Diego, California.

                                                        6        8.    Defendant, IMPRES Technology Solutions, Inc. is a foreign for-profit corporation

                                                        7   with its principal place of business located at 10330 Pioneer Blvd. Suite 280, Santa Fe, Springs,

                                                        8   CA 90670. IMPRES may be served with process through its registered agent, Karla Emis,

                                                        9   10330 Pioneer Blvd., Ste. 280, Santa Fe Springs, CA 90670, or wherever it may be found.

                                                       10                                     FACTUAL BACKGROUND

                                                       11        9.    The foregoing paragraphs are incorporated herein as if set forth in full.

                                                       12        10.   Hammett began working at IMPRES in December 2015 as an Inside Sales
KUZNETSKY LAW GROUP, P.C.
                     210 N. Pass Avenu e, Suite 103




                                                       13   Representative (“ISR”). She was hired in California and began her employment with IMPRES
                          Burbank ,CA 91505
                            (818) 753-2450




                                                       14   in California.
                                  P.C.




                                                       15        11.   IMPRES is a government IT services provider, entering into profitable agreements

                                                       16   with, among other governmental agencies, the Department of Labor. Although she was also

                                                       17   paid a base salary, a significate portion of Hammett’s compensation was tied to the accounts

                                                       18   she worked on with IMPRES on a commission structure which included payments received

                                                       19   from certain government contracts. The Department of Labor, among others, was one of the

                                                       20   accounts assigned to Plaintiff’s team.

                                                       21        12.   Hammett became pregnant, notifying IMPRES of her pregnancy in or around May

                                                       22   of 2019. At this time, Hammett had become an integral asset for the Department of Labor

                                                       23   account team with IMPRES, and her compensation was tied to this major account. She was a

                                                       24   leader in facilitating a major computer implementation for the account, was complimented by

                                                       25   her supervisor in connection with her work as an ISR on the account, and had strong

                                                       26   performance reviews. However, after notifying IMPRES of her pregnancy, Hammett was

                                                       27   promptly removed from the team handling the Department of Labor Account, which

                                                       28   significantly reduced her compensation with IMPRES.

                                                                                                             2
                                                                                               COMPLAINT FOR DAMAGES
                                                      Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 4 of 25 Page ID #:4



                                                        1         13.   Hammett also worked on accounts and projects for the Department of Health and

                                                        2   Human Services-National Institutes of Health, for the Department of Treasury-Internal Revenue

                                                        3   Service, and for the Department of Homeland Security-Federal Emergency Management

                                                        4   Agency.

                                                        5         14.   Thereafter, Hammett continued working until September 13, 2019 and gave birth

                                                        6   four days later, on the 17th of September. She took maternity leave, a fringe benefit offered to

                                                        7   employees of IMPRES, and it was medically necessary that her leave be extended due to

                                                        8   complications arising from her pregnancy and the birth of her child. Hammett provided

                                                        9   IMPRES a doctor’s note establishing this requirement. Hammett confirmed for IMPRES that

                                                       10   she would almost certainly be able to medically return to work by no later than January 7, 2020.

                                                       11   Without warning, on or around December 27, 2019, IMPRES informed Hammett that her

                                                       12   position had been eliminated. This was reconfirmed on January 3, 2020.
KUZNETSKY LAW GROUP, P.C.
                     210 N. Pass Avenu e, Suite 103




                                                       13         15.   Accordingly, as a direct and proximate result of becoming pregnant, Hammett’s
                          Burbank ,CA 91505
                            (818) 753-2450




                                                       14   compensation was almost immediately reduced, and her position was terminated when she was
                                  P.C.




                                                       15   on pregnancy leave and dealing with certain medical disabilities relating to childbirth and

                                                       16   consequences therefrom.

                                                       17         16.   Hammett filed complaints against Defendant with the U.S. Equal Employment

                                                       18   Opportunity Commission (“EEOC”) and the California Department of Fair Employment and

                                                       19   Housing (“DFEH”). Plaintiff received a right-to-sue letter from both the EEOC and DFEH

                                                       20   giving Plaintiff the right to sue Defendant. True and correct copies of the EEOC and DFEH

                                                       21   right-to-sue letters are attached hereto as Exhibits “A” and “B,” respectively, and are

                                                       22   incorporated as though set forth herein. Moreover, Hammett has been in contact with IMPRES,

                                                       23   requesting that they amicably resolve this matter before seeking the Court’s intervention.

                                                       24   Unfortunately, IMPRES declined. Plaintiff has timely exhausted all of her administrative

                                                       25   remedies. Hammett is therefore forced to seek a remedy through the present lawsuit.

                                                       26   ///

                                                       27   ///

                                                       28   ///

                                                                                                             3
                                                                                               COMPLAINT FOR DAMAGES
                                                      Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 5 of 25 Page ID #:5



                                                        1                                FIRST CAUSE OF ACTION

                                                        2                           Pregnancy Discrimination Act Under Title VII

                                                        3        17.   The foregoing paragraphs are incorporated herein as if set forth in full.

                                                        4        18.   Defendant discriminated against Hammett in violation of Title VII 42 U.S.C. §

                                                        5   2000e-2, et. seq. when Defendant terminated her employment because of her pregnancy.

                                                        6        19.   Hammett was subjected to different terms and conditions of employment and was

                                                        7   ultimately terminated by Defendant because of her pregnancy.

                                                        8        20.   Hammett belongs to a protected class.

                                                        9        21.   Hammett was qualified for her position.

                                                       10        22.   Hammett was discharged on account of her pregnancy (female gender).

                                                       11        23.   Defendant committed a violation because gender was a substantial motivating factor

                                                       12   for a discriminatory employment actions (reassigning and ultimately terminating because of
KUZNETSKY LAW GROUP, P.C.
                     210 N. Pass Avenu e, Suite 103




                                                       13   pregnancy), even though other factors also motivated Defendant’s actions. Defendant’s
                          Burbank ,CA 91505
                            (818) 753-2450




                                                       14   unwillingness to follow its own benefits procedures is additional evidence of disparate
                                  P.C.




                                                       15   treatment of Hammett.

                                                       16        24.   As a result of Defendant’s discriminatory actions, Hammett has suffered lost wages

                                                       17   and benefits in the past and future, emotional pain and suffering, and mental anguish, all of

                                                       18   which were caused by Defendant’s treatment of Hammett.

                                                       19        25.   Further, Defendant acted with malice or, in the alternative, with reckless

                                                       20   indifference to the protected rights of Hammett.

                                                       21                                SECOND CAUSE OF ACTION

                                                       22                                Unlawful Retaliation Under Title VII

                                                       23        26.   The foregoing paragraphs are incorporated herein as if set forth in full.

                                                       24        27.   Plaintiff engaged in protected activity as set forth in 42 U.S.C. § 2000e-3(a).

                                                       25        28.   In response, Defendant retaliated against Hammett and ultimately terminated her

                                                       26   employment.

                                                       27        29.   Defendant’s actions violated 42 U.S.C. § 2000e-3(a).

                                                       28
                                                                                                               4
                                                                                               COMPLAINT FOR DAMAGES
                                                      Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 6 of 25 Page ID #:6



                                                        1                                  THIRD CAUSE OF ACTION

                                                        2                                  Wrongful Termination Under Title VII

                                                        3        30.   The foregoing paragraphs are incorporated herein as if set forth in full.

                                                        4        31.   Defendant terminated Hammett’s employment.

                                                        5        32.   Defendant’s actions violated 42 U.S.C. § 2000e-2(a).

                                                        6                                  FOURTH CAUSE OF ACTION

                                                        7                 Disability Discrimination (Failure to Accommodate) Under ADA

                                                        8        33.   The foregoing paragraphs are incorporated herein as if set forth in full.

                                                        9        34.   Hammett requested a reasonable medical accommodation.

                                                       10        35.   Defendant refused to provide Hammett with a reasonable medical accommodation.

                                                       11        36.   Defendant discriminated against Hammett because of Hammett’s disability due to

                                                       12   complications arising from her pregnancy and the birth of her child.
KUZNETSKY LAW GROUP, P.C.
                     210 N. Pass Avenu e, Suite 103




                                                       13        37.   Defendant’s actions violated 42 U.S.C. § 12112.
                          Burbank ,CA 91505
                            (818) 753-2450




                                                       14                                  FIFTH CAUSE OF ACTION
                                  P.C.




                                                       15                                 Disability Discrimination Under the ADA

                                                       16        38.   The foregoing paragraphs are incorporated herein as if set forth in full.

                                                       17        39.   Defendant discriminated against Plaintiff because of Plaintiff’s pregnancy, gender,

                                                       18   and her medical disability.

                                                       19        40.   Defendant’s actions violated 42 U.S.C. § 2000e-2(a).

                                                       20                                  SIXTH CAUSE OF ACTION

                                                       21                                   Unlawful Retaliation Under the ADA

                                                       22        41.   The foregoing paragraphs are incorporated herein as if set forth in full.

                                                       23        42.   Plaintiff engaged in protected activity as set forth in 42 U.S.C. § 2000e-3(a) and 42

                                                       24   U.S.C. § 12203.

                                                       25        43.   In response, Defendant retaliated against Hammett and ultimately terminated her

                                                       26   employment.

                                                       27        44.   Defendant’s actions violated 42 U.S.C. § 12203.

                                                       28
                                                                                                             5
                                                                                                COMPLAINT FOR DAMAGES
                                                      Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 7 of 25 Page ID #:7



                                                        1                                SEVENTH CAUSE OF ACTION

                                                        2                               Wrongful Termination Under the ADA

                                                        3        45.   The foregoing paragraphs are incorporated herein as if set forth in full.

                                                        4        46.   Defendant terminated Plaintiff’s employment because of Plaintiff’s pregnancy,

                                                        5   gender, and medical disability.

                                                        6        47.   Defendant’s actions violated 42 U.S.C. § 12112.

                                                        7                                EIGHTH CAUSE OF ACTION

                                                        8                                 Wage Discrimination Under the EPA

                                                        9        48.   The foregoing paragraphs are incorporated herein as if set forth in full.

                                                       10        49.   Defendant’s actions violated 29 U.S.C. § 206(d).

                                                       11                                NINTH CAUSE OF ACTION

                                                       12                             Disability Discrimination Under the FEHA
KUZNETSKY LAW GROUP, P.C.
                     210 N. Pass Avenu e, Suite 103




                                                       13        50.   The foregoing paragraphs are incorporated herein as if set forth in full.
                          Burbank ,CA 91505
                            (818) 753-2450




                                                       14        51.   Under the Fair Employment and Housing Act (“FEHA”), Government Code section
                                  P.C.




                                                       15   12940 et. seq., it is an unlawful employment practice for an employer, because of a person’s

                                                       16   disability, to refuse to hire or employ the person, to refuse to select the person for a training

                                                       17   program leading to employment, to bar or discharge the person from employment or from a

                                                       18   training program leading to employment, or to discriminate against the person in compensation

                                                       19   or in terms, conditions, or privileges of employment.        It is unlawful, under the FEHA

                                                       20   Government Code section 12940, because of a person’s disability, to retaliate or discriminate

                                                       21   against an employee.

                                                       22        52.   Hammett was an employee of IMPRES.

                                                       23        53.   Defendant knew Plaintiff had the aforementioned protected status, described

                                                       24   hereinabove.

                                                       25        54.   Hammett was qualified for her position and performed work competently for

                                                       26   IMPRES.

                                                       27        55.   Hammett’s medical disability (due to complications arising from her pregnancy and

                                                       28   childbirth) was a motivating factor in Defendant’s decision to subject Plaintiff to adverse

                                                                                                             6
                                                                                               COMPLAINT FOR DAMAGES
                                                      Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 8 of 25 Page ID #:8



                                                        1   employment actions. Defendant’s adverse employment actions caused Plaintiff harm in regards

                                                        2   to compensation and terms, conditions and privileges of employment. Plaintiff’s disability was

                                                        3   a motivating factor in Defendant’s aforementioned decision to reassign and ultimately terminate

                                                        4   Plaintiff.

                                                        5                                   TENTH CAUSE OF ACTION

                                                        6                                  Retaliation in Violation of the FEHA

                                                        7         56.     The foregoing paragraphs are incorporated herein as if set forth in full.

                                                        8         57.     Hammett was a woman experiencing complications from her pregnancy and the

                                                        9   birth of her child.

                                                       10         58.     IMPRES subjected Hammett to adverse employment actions. She was reassigned

                                                       11   and ultimately discharged.

                                                       12         59.     Plaintiff being a pregnant woman was a substantial motivating reason for
KUZNETSKY LAW GROUP, P.C.
                     210 N. Pass Avenu e, Suite 103




                                                       13   Defendant’s decision to reassign and ultimately terminate Hammett.
                          Burbank ,CA 91505
                            (818) 753-2450




                                                       14         60.     Hammett was harmed.
                                  P.C.




                                                       15         61.     IMPRES’ decision to reassign and ultimately terminate Hammett was a substantial

                                                       16   factor in causing her harm.

                                                       17                                   ELEVENTH CAUSE OF ACTION

                                                       18                Failure to Provide Reasonable Accommodation (Gov. Code § 12940 et seq.)

                                                       19         62.     The foregoing paragraphs are incorporated herein as if set forth in full.

                                                       20         63.     Hammett was employed by IMPRES.

                                                       21         64.     IMPRES knew of Plaintiff’s pregnancy and medical complications.

                                                       22         65.     Defendant subjected Hammett to adverse employment actions by failing to provide

                                                       23   Hammett with a reasonable medical accommodation and extended leave.

                                                       24         66.     Hammett’s medical disability and gender were substantial motivating reasons for

                                                       25   Defendant’s decision to reassign and discharging Plaintiff from employment after pregnancy

                                                       26   disability leave (and maternity leave).

                                                       27         67.     Hammett was qualified for her position and performed work competently for

                                                       28   IMPRES.

                                                                                                                7
                                                                                                  COMPLAINT FOR DAMAGES
                                                      Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 9 of 25 Page ID #:9



                                                        1         68.     Hammett sought reasonable accommodation for her medical disability.

                                                        2         69.     Defendant failed to provide reasonable accommodation for Plaintiff’s medical

                                                        3   disability.

                                                        4         70.     Hammett was harmed.

                                                        5         71.     IMPRES’ failure to provide reasonable accommodation was a substantial factor in

                                                        6   causing Hammett’s harm.

                                                        7                                   TWELFTH CAUSE OF ACTION

                                                        8                 Failure to Engage in the Interactive Process (Gov. Code § 12940 et seq.)

                                                        9         72.     The foregoing paragraphs are incorporated herein as if set forth in full.

                                                       10         73.     Hammett was employed by IMPRES.

                                                       11         74.     Defendant knew Hammett was pregnant and experiencing complications.

                                                       12         75.     Hammett requested that IMPRES make reasonable accommodation for her medical
KUZNETSKY LAW GROUP, P.C.
                     210 N. Pass Avenu e, Suite 103




                                                       13   disability so that she would be able to perform the essential job requirements;
                          Burbank ,CA 91505
                            (818) 753-2450




                                                       14         76.     Hammett was willing to participate in an interactive process to determine whether
                                  P.C.




                                                       15   reasonable accommodation could be made so that she would be able to perform the essential

                                                       16   job requirements.

                                                       17         77.     Defendant failed to participate in a timely good-faith interactive process with

                                                       18   Hammett to determine whether reasonable accommodation could be made.

                                                       19         78.     Hammett was harmed.

                                                       20         79.     IMPRES’ failure to engage in a good-faith interactive process was a substantial

                                                       21   factor in causing Plaintiff’s harm.

                                                       22                              THIRTEENTH CAUSE OF ACTION

                                                       23                            Failure to Prevent Discrimination and Retaliation

                                                       24         80.     The foregoing paragraphs are incorporated herein as if set forth in full.

                                                       25         81.     Hammett was employed by IMPRES.

                                                       26         82.     Hammett was subjected to discrimination and retaliation in the course of

                                                       27   employment.

                                                       28
                                                                                                                8
                                                                                                  COMPLAINT FOR DAMAGES
                                                  Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 10 of 25 Page ID #:10



                                                       1         83.      Defendant failed to take all reasonable steps to prevent the discrimination and

                                                       2   retaliation.

                                                       3         84.      Hammett was harmed.

                                                       4         85.      Defendant’s failure to take all reasonable steps to prevent discrimination and

                                                       5   retaliation were substantial actors in causing Plaintiff’s harm.

                                                       6                                FOURTEENTH CAUSE OF ACTION

                                                       7                           Disability Discrimination in Violation of Public Policy

                                                       8         86.      The foregoing paragraphs are incorporated herein as if set forth in full.

                                                       9         87.      Hammett was employed by Defendant.

                                                      10         88.      Defendant reassigned and ultimately terminated Hammett.

                                                      11         89.      Defendant’s discrimination against Hammett was a violation of public policy.

                                                      12   Plaintiff was discriminated against based on her pregnancy, gender, and disability. Defendant’s
KUZNETSKY LAW GROUP, P.C.
                     210 N. Pass Avenu e, Suite 103




                                                      13   discrimination against Hammett was a substantial motivating reason for her discharge;
                          Burbank ,CA 91505
                            (818) 753-2450




                                                      14         90.      Hammett was harmed.
                                  P.C.




                                                      15         91.      The reassignment and termination discharge were substantial factors in causing

                                                      16   Hammett harm.

                                                      17                                  FIFTEENTH CAUSE OF ACTION

                                                      18                                   Retaliation in Violation of Public Policy

                                                      19         92.      The foregoing paragraphs are incorporated herein as if set forth in full.

                                                      20         93.      Hammett was employed by IMPRES.

                                                      21         94.      IMPRES reassigned and ultimately terminated Hammett.

                                                      22         95.      Hammett’s pregnancy and medical disability were substantial motivating reasons

                                                      23   for Hammett’s reassignment and termination.

                                                      24         96.      Defendant’s decision to reassign and ultimately terminate Hammett was a violation

                                                      25   of public policy.

                                                      26         97.      Plaintiff was harmed; and

                                                      27         98.      The reassignment and termination were substantial factors in causing Hammett’s

                                                      28   harm.

                                                                                                                9
                                                                                                  COMPLAINT FOR DAMAGES
                                                  Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 11 of 25 Page ID #:11



                                                       1                              SIXTEENTH CAUSE OF ACTION

                                                       2                                Disparate Treatment Under the FEHA

                                                       3        99.    The foregoing paragraphs are incorporated herein as if set forth in full.

                                                       4        100. Defendant subjected Hammett to adverse employment actions by failing to provide

                                                       5   Hammett with a reasonable medical accommodation and extended leave.

                                                       6        101. Hammett’s medical disability and gender were substantial motivating reasons for

                                                       7   Defendant’s decision to reassign and discharging Plaintiff from employment after pregnancy

                                                       8   disability leave (and maternity leave).

                                                       9        102.      As a direct and proximate result of Defendant’s intentional and willful disparate

                                                      10   treatment against Plaintiff, Plaintiff has suffered harm, including but limited to compensatory

                                                      11   damages and general damages including pain and suffering.

                                                      12                           SEVENTEENTH CAUSE OF ACTION
KUZNETSKY LAW GROUP, P.C.
                     210 N. Pass Avenu e, Suite 103




                                                      13                              Intentional Infliction of Emotional Distress
                          Burbank ,CA 91505
                            (818) 753-2450




                                                      14        103.      The foregoing paragraphs are incorporated herein as if set forth in full.
                                  P.C.




                                                      15        104.      Defendant’s conduct was outrageous;

                                                      16        105.      Defendant intended to cause Hammett emotional distress and/or

                                                      17        Defendant acted with reckless disregard of the probability that Hammett would suffer

                                                      18   emotional distress, knowing that Plaintiff was present when the conduct occurred;

                                                      19        106.      Hammett suffered severe emotional distress; and

                                                      20        107.      Defendant’s conduct was a substantial factor in causing Hammett’s severe

                                                      21   emotional distress.

                                                      22                                        PRAYER FOR RELIEF

                                                      23          Plaintiff prays for judgment against Defendant on all causes of action as follows:

                                                      24          1.      For lost wages and related employment benefits according to proof at trial;

                                                      25          2.      For special damages according to proof at the time of trial;

                                                      26          3.      For attorneys’ fees according to proof;

                                                      27          4.      For punitive damages according to proof at trial as available per cause of action;

                                                      28          5.      For general damages, and for damages for emotional distress according to proof at

                                                                                                            10
                                                                                               COMPLAINT FOR DAMAGES
                                                  Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 12 of 25 Page ID #:12



                                                       1   trial;

                                                       2            6.     A jury trial on all issues;

                                                       3            7.     The costs of litigation; and

                                                       4            8.     Such other relief as this Court deems just and proper.

                                                       5

                                                       6                                      DEMAND FOR JURY TRIAL

                                                       7            Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands trial

                                                       8   by jury in this action for all issues so triable.

                                                       9

                                                      10   Dated: January 27, 2021                       KUZNETSKY LAW GROUP, P.C.

                                                      11
                                                                                                         BY: /s/ Michael D. Kuznetsky               .
                                                      12                                                      Michael D. Kuznetsky, Attorneys for
KUZNETSKY LAW GROUP, P.C.




                                                                                                              Plaintiff, MALLORY HAMMETT
                     210 N. Pass Avenu e, Suite 103




                                                      13
                          Burbank ,CA 91505
                            (818) 753-2450




                                                      14
                                  P.C.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26
                                                      27

                                                      28
                                                                                                               11
                                                                                                 COMPLAINT FOR DAMAGES
                                             Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 13 of 25 Page ID #:13



                                                  1

                                                  2

                                                  3

                                                  4

                                                  5

                                                  6

                                                  7

                                                  8

                                                  9

                                                 10

                                                 11

                                                 12
                210 N. Pass Avenu e, Suite 103




                                                 13
KUZNETSKY LAW GROUP

                     Burbank, CA 91505
                       (818) 753-2450




                                                 14
                             P.C.




                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                    EXHIBIT A
       Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 14 of 25 Page ID #:14
 EEOC Form 161-B (11/16)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Mallory F. Hammett                                                            From:    Los Angeles District Office
        4624 Beatty Pl                                                                         255 E. Temple St. 4th Floor
        San Diego, CA 92124                                                                    Los Angeles, CA 90012




                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.
                                                         Noe Perezmartir, Investigator
 480-2020-04563                                          Support Assistant                                             (213) 785-3066
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

                  More than 180 days have passed since the filing of this charge.
        X         Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                         On behalf of the Commission
                                                                                                                     October 30, 2020


 Enclosures(s)                                                         Rosa M. Viramontes,                                   (Date Mailed)
                                                                         District Director

 cc:           Harriet Aldava
               Human Resources
               IMPRES
               9732 NORWALK BLVD STE 3
               Santa Fe Springs, CA 90670
  Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 15 of 25 Page ID #:15
Enclosure with EEOC
Form 161-B (11/16)
                                       INFORMATION RELATED TO FILING SUIT
                                     UNDER THE LAWS ENFORCED BY THE EEOC
                      (This information relates to filing suit in Federal or State court under Federal law.
             If you also plan to sue claiming violations of State law, please be aware that time limits and other
                    provisions of State law may be shorter or more limited than those described below.)

                                  Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS          --
                                  the Genetic Information Nondiscrimination Act (GINA), or the Age
                                  Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where t he employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your compla int
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS          --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 – not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --               Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                    --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
      Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 16 of 25 Page ID #:16




Enclosures(s)


cc:
    Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 17 of 25 Page ID #:17
NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and
appendix,        and         other       ADA          related     publications,    available       at
http://www.eeoc.gov/laws/types/disability_regulations.cfm.

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

 ➢ The limitations from the impairment no longer have to be severe or significant for the impairment to
   be considered substantially limiting.
 ➢ In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
   learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
   1630.2(i)), “major life activities” now include the operation of major bodily functions, such as:
   functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
   genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
   hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
   within a body system.
 ➢ Only one major life activity need be substantially limited.
 ➢ With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating
   measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
   considered in determining if the impairment substantially limits a major life activity.
 ➢ An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
   cancer) is a disability if it would be substantially limiting when active.
 ➢ An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
   months.

“Regarded as” coverage:
 ➢ An individual can meet the definition of disability if an employment action was taken because of an
    actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
    termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
    condition, or privilege of employment).
 ➢ “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
    limiting, or that the employer perceives the impairment to be substantially limiting.
 ➢ The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
    BOTH transitory (lasting or expected to last six months or less) AND minor.
 ➢ A person is not able to bring a failure to accommodate claim if the individual is covered only under the
    “regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability_regulations.cfm.
                                             Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 18 of 25 Page ID #:18



                                                  1

                                                  2

                                                  3

                                                  4

                                                  5

                                                  6

                                                  7

                                                  8

                                                  9

                                                 10

                                                 11

                                                 12
                210 N. Pass Avenu e, Suite 103




                                                 13
KUZNETSKY LAW GROUP

                     Burbank, CA 91505
                       (818) 753-2450




                                                 14
                             P.C.




                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                    EXHIBIT B
Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 19 of 25 Page ID #:19
         STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

         DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

         2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
         (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
         http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


  January 27, 2021

  Mallory Hammett
  4624 BEATTY PL
  San Diego, California 92124


  RE:    Notice to Complainant
         DFEH Matter Number: 202101-12454827
         Right to Sue: Hammett / IMPRES Technology Solutions, Inc.

  Dear Mallory Hammett:

  Attached is a copy of your complaint of discrimination filed with the Department of Fair
  Employment and Housing (DFEH) pursuant to the California Fair Employment and
  Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
  Notice of Case Closure and Right to Sue.

  Pursuant to Government Code section 12962, DFEH will not serve these
  documents on the employer. You must serve the complaint separately, to all named
  respondents. If you do not have an attorney, you must serve the complaint yourself.
  Please refer to the attached Notice of Case Closure and Right to Sue for information
  regarding filing a private lawsuit in the State of California. A courtesy "Notice of Filing of
  Discrimination Complaint" is attached for your convenience.

  Be advised that the DFEH does not review or edit the complaint form to ensure that it
  meets procedural or statutory requirements.

  Sincerely,


  Department of Fair Employment and Housing
Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 20 of 25 Page ID #:20
         STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

         DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

         2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
         (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
         http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


  January 27, 2021

  RE:    Notice of Filing of Discrimination Complaint
         DFEH Matter Number: 202101-12454827
         Right to Sue: Hammett / IMPRES Technology Solutions, Inc.

  To All Respondent(s):

  Enclosed is a copy of a complaint of discrimination that has been filed with the
  Department of Fair Employment and Housing (DFEH) in accordance with Government
  Code section 12960. This constitutes service of the complaint pursuant to Government
  Code section 12962. The complainant has requested an authorization to file a lawsuit. A
  copy of the Notice of Case Closure and Right to Sue is enclosed for your records.

  This matter may qualify for DFEH’s Small Employer Family Leave Mediation pilot
  program. Under this program, established under Government Code section 12945.21,
  a small employer with 5 -19 employees, charged with violation of the California Family
  Rights Act, Government Code section 12945.2, has the right to participate in DFEH’s
  free voluntary mediation service. Under this program both the employee requesting an
  immediate right to sue and the employer charged with the violation may request that all
  parties participate in DFEH’s free voluntary mediation service. A request for mediation
  must be made within 30 days of receipt of the Notice of Case Closure and Right to Sue.
  If mediation is requested, the employee is prohibited from filing a civil action until
  mediation is complete. The employee’s statute of limitations to file a civil action,
  including for all related claims not arising under section 12945.2, is tolled from DFEH’s
  receipt of a mediation request under section 12945.21 until mediation is complete. To
  request DFEH Small Employer Family Leave Mediation, email
  DRDOnlinerequests@dfeh.ca.gov and include the DFEH matter number indicated on
  the Right to Sue notice.

  Please refer to the attached complaint for a list of all respondent(s) and their contact
  information.

  No response to DFEH is requested or required.

  Sincerely,


  Department of Fair Employment and Housing
Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 21 of 25 Page ID #:21
         STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

         DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

         2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
         (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
         http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


  January 27, 2021

  Mallory Hammett
  4624 BEATTY PL
  San Diego, California 92124

  RE:    Notice of Case Closure and Right to Sue
         DFEH Matter Number: 202101-12454827
         Right to Sue: Hammett / IMPRES Technology Solutions, Inc.

  Dear Mallory Hammett:

  This letter informs you that the above-referenced complaint filed with the Department of
  Fair Employment and Housing (DFEH) has been closed effective January 27, 2021
  because an immediate Right to Sue notice was requested.

  This letter is also your Right to Sue notice. According to Government Code section
  12965, subdivision (b), a civil action may be brought under the provisions of the Fair
  Employment and Housing Act against the person, employer, labor organization or
  employment agency named in the above-referenced complaint. The civil action must be
  filed within one year from the date of this letter.

  This matter may qualify for DFEH’s Small Employer Family Leave Mediation pilot
  program. Under this program, established under Government Code section 12945.21, a
  small employer with 5 -19 employees, charged with violation of the California Family
  Rights Act, Government Code section 12945.2, has the right to participate in DFEH’s
  free voluntary mediation service. Under this program both the employee requesting an
  immediate right to sue and the employer charged with the violation may request that all
  parties participate in DFEH’s free voluntary mediation service. A request for mediation
  must be submitted to the DFEH within 30 days of receipt of the Notice of Case Closure
  and Right to Sue. If mediation is requested, the employee is prohibited from filing a civil
  action until mediation is complete. The employee’s statute of limitations to file a civil
  action, including for all related claims not arising under section 12945.2, is tolled from
  DFEH’s receipt of a mediation request under section 12945.21 until mediation is
  complete. To request DFEH Small Employer Family Leave Mediation, email
  DRDOnlinerequests@dfeh.ca.gov and include the DFEH matter number indicated on
  the Right to Sue notice.

  To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
  Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
  DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
  whichever is earlier.

  Sincerely,
Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 22 of 25 Page ID #:22
        STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency                GAVIN NEWSOM, GOVERNOR

        DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                 KEVIN KISH, DIRECTOR

        2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
        (800) 884-1684 (Voice) I (800) 700-2320 (TTY) | California’s Relay Service at 711
        http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov




  Department of Fair Employment and Housing
 Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 23 of 25 Page ID #:23




 1                     COMPLAINT OF EMPLOYMENT DISCRIMINATION
                             BEFORE THE STATE OF CALIFORNIA
 2                   DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                     Under the California Fair Employment and Housing Act
 3
                                  (Gov. Code, § 12900 et seq.)
 4
     In the Matter of the Complaint of
 5    Mallory Hammett                                                   DFEH No. 202101-12454827

 6                                   Complainant,
     vs.
 7
 8    IMPRES Technology Solutions, Inc.
      10330 Pioneer Blvd. Suite 280
 9    Santa Fe Springs, California 90670

10                                   Respondents

11
     1. Respondent IMPRES Technology Solutions, Inc. is an employer IMPRES Technology
12
     Solutions, Inc. subject to suit under the California Fair Employment and Housing Act (FEHA)
13   (Gov. Code, § 12900 et seq.).

14 2.
     3. Complainant Mallory Hammett, resides in the City of San Diego, State of California.
15
   4. Complainant alleges that on or about January 7, 2020, respondent took the
16 following adverse actions:
17 Complainant was harassed because of complainant's family care or medical leave (cfra).
18
     Complainant was discriminated against because of complainant's sex/gender, disability
19   (physical or mental), family care or medical leave (cfra) and as a result of the discrimination
     was terminated, laid off, denied equal pay, demoted, denied reasonable accommodation for
20   a disability, denied accommodation for pregnancy, denied work opportunities or
     assignments, denied family care or medical leave (cfra).
21
     Complainant experienced retaliation because complainant requested or used a
22   pregnancy-disability-related accommodation, requested or used a disability-related
     accommodation, requested or used family care or medical leave (cfra) and as a result was
23   terminated, laid off, demoted, denied reasonable accommodation for a disability, denied
     accommodation for pregnancy, denied work opportunities or assignments.
24
25 Additional Complaint Details: IMPRES removed me from all major accounts and
     opportunities to make significant money upon learning I was pregnant and removed my
26
27                                                  -1-
                                   Complaint – DFEH No. 202101-12454827
28 Date Filed: January 27, 2021
 Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 24 of 25 Page ID #:24




 1 largest accounts within 2 months of my due date. Additionally they tried to terminate me
     after a doctor prescribed additional weeks off due to post-partum depression that the
 2 company was aware of. They did nothing to work with me about a different position within
     the company. They caused extreme stress in the last 60 days I was pregnant and removal
 3 from my accounts significantly reduced my counted on and expected income. They used my
     unpaid maternity leave as a way to push me out of the company when I was in exceptional
 4 standing within the company-retaliating against me for my use of maternity leave.They tried
     terminating my employment after receiving correspondence from my doctor about a
 5 pregnancy-related impairment but the verbiage was changed to "laid off" after I asked many
     times what my status was and my manager said I wasn't being fired or laid off there was just
 6
     "no longer a position available for me to return to".
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                 -2-
                                  Complaint – DFEH No. 202101-12454827
28 Date Filed: January 27, 2021
 Case 2:21-cv-00753-RSWL-AFM Document 1 Filed 01/27/21 Page 25 of 25 Page ID #:25




 1 VERIFICATION
 2 I, Mallory Faye Hammett, am the Complainant in the above-entitled complaint. I
   have read the foregoing complaint and know the contents thereof. The same is true
 3
   of my own knowledge, except as to those matters which are therein alleged on
 4 information and belief, and as to those matters, I believe it to be true.
 5 On January 27, 2021, I declare under penalty of perjury under the laws of the State of
   California that the foregoing is true and correct.
 6
 7                                                                       San Diego, CA

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                 -3-
                                  Complaint – DFEH No. 202101-12454827
28 Date Filed: January 27, 2021
